Per Curiam.
The complaint states a cause of action, at least for the amount of the disability benefits which had accrued and were unpaid at the time of the institution of the action. The order denying the defendant’s motion to dismiss the complaint and to vacate the attachment must, therefore, be affirmed, without consideration of the right of the plaintiff to recover the total value of the policy on the theory of anticipatory breach.
The order should be affirmed, with twenty dollars costs and disbursements, without prejudice to a motion by the defendant to reduce the amount of the attachment.
Present — Finch, P. J., Merrell, Townley, Glennon and Untermyer, JJ.
Order affirmed, with twenty dollars costs and disbursements, without prejudice to a motion by the defendant to reduce the amount of the attachment.